DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments filed on 08/09/2021 have been fully considered.  The response to the various arguments are outlined below.
4.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Therefore, a new ground of rejection has also been outlined for claim 1, as well as its dependent claims 2, 3, and 5, in the present action.
5.	Applicant's arguments with respect to claim 13 have been fully considered but they are not persuasive.  The claim language “releasably engaged” could be interpreted quite broadly.  For instance, engage is defined as “to begin and carry on an enterprise 
6.	Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The recited claim language of “the return tissue harpoon including a shaft having a tapered distal end portion, at least one barb extending from the shaft, and a cable configured to connect to the return electrode port” (emphasis added) is new claim language.  While the examiner admits that some of the new claim language was previously recited in claim 8, it is noted that “a shaft having a tapered distal end portion” is new, and therefore requires an updated search and 
7.	Applicant's arguments with respect to claims 4 and 19, 6 and 20, 7, 8-10, 11, 12, and 17 have been fully considered but they are not persuasive.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The various arguments of the claims listed are addressed below.
8.	Regarding Claims 4 and 19, Mayashida fails to teach that the generator is configured to monitor impedance between the electrically-conductive portions of the first and second arms and disable energy from the active electrode port when the impedance is below a set point.  Mayashida does explain that once the jaws of the return electrode attachment (ref nums 142 and 144) are clamped around the tissue, there is an energy signal to be supplied through at least one of the jaws (para 0033).  This indicates that the impedance, or the gap/distance between the jaws is being monitored in order to supply energy at the sufficient impedance desired.  However, Mayashida fails to discuss specifically when monitoring the impedance that the energy be disabled at a certain point.  Therefore, Wiener U.S. 2017/0000553 (herein referred to 
9.	Regarding Claims 6 and 20, it is noted Claim 6 has been cancelled, but the arguments pertaining both claims 6 and 20 will be discussed here.  Mayashida teaches the return tissue attachment/clip (ref num 140).  It is discussed earlier that the generator, as taught by Mayashida (ref num 160), supplies the energy dependent on the tissue contact of the return tissue attachment (para 0033 “generator…as to cause an energy signal to be supplied”, also see claim 4 discussion above, page 4-5, para 8).  Mayashida fails to teach that the return tissue attachment/clip contains a resistor circuit 
10.	Regarding Claim 7, Mayashida teaches a device configured to connect to the return electrode port (Fig. 2, ref num 140) but fails to teach that it is specifically a harpoon structure.  Mayashida does mention that the return tissue attachment is any type that is capable of affixing itself to tissue (para 0032).  Burnes U.S. 2009/0276025 (herein referred to as “Burnes”) teaches a return tissue harpoon (Fig. 9, ref num 231/29) that grasps itself to the tissue (para 0104).  Therefore, one could reasonably modify the return tissue attachment as taught my Mayashida to be specifically a harpoon structure 
11.	Regarding Claims 8-10, claim 8 recites “the at least one barb including an electrically-conductive portion”.  Mayashida teaches a return tissue device (ref num 140) but fails to teach that the return tissue device is a harpoon with a shaft, at least one barb extending from the shaft, a cable configured to connect to the return port, and that the at least one barb includes an electrically-conductive portion. In the discussion of claim 7 above, it is discussed how Burnes is used to modify Mayashida for the tissue return device being a harpoon.  This return harpoon (Burnes, ref num 231/29) has a shaft (Burns, Fig. 9 ref num 231), at least one barb extending from the shaft (Fig. 9, ref num 231 has at least one barb), and a cable configured to connect to the return port (Fig. 9, ref num 226 and 29 capable of being connected to the return electrode port).  However, Burnes fails to teach that the barb has an electrically-conductive portion.  The barb is present in order to attach the device to the tissue (Burnes, para 0104).  Shchervinsky U.S. 6,941,174 (herein referred to as “Shchervinsky”) teaches an anchor having a harpoon structure in which the barb is made from an electrically conductive wire (claim 13).   This electrically-conductive portion is beneficial to the structure in that is energy flows from the generator to the barb more easily, which is widely known in the art.  Therefore, one would reasonably modify Burnes harpoon structure with Shchervinsky’s harpoon structure in order to ensure that the barb was made out of conductive material in order to facilitate the proper energy delivery to the tissue. Therefore, the previous rejections with respect to claims 8-10 stand.

13.	Regarding Claim 12, Mayashida teaches the return tissue attachment/clip (ref num 140).  It is discussed earlier that the generator, as taught by Mayashida (ref num 160), supplies the energy dependent on the tissue contact of the return tissue attachment (para 0033 “generator…as to cause an energy signal to be supplied”, also see claim 4 discussion above, pages 4-5 para 8).  Mayashida fails to teach that the return tissue attachment/clip contains a resistor circuit that overrides the electrode monitoring of the generator.  Mayashida would have the motivation to override the current energy being applied in order to prevent any inadvertent injury to the tissue (para 0009).  Therefore, Keppel cures this deficiency by providing a resistor circuit (Keppel, Fig. 2, ref num 202) that overrides the return electrode monitoring of the generator (para 0028 “the diode-resistor block 202 shunts the current around patient 214” and para 0031 “the energy in the arc is shunted by resistors”).  The resistor is present to shunt the energy being provided by the generator in order to control thermal spread during treatment (para 0031).  Therefore, it would have been obvious to modify the generator taught my Mayashida to include a resistor in the return tissue attachment in order to control thermal spread and prevent inadvertent tissue damage to the targeted area.    Therefore, the previous rejection with respect to claim 12 stands.
14.	Regarding Claim 17, Mayashida teaches the return electrode attachment (Fig. 2, ref num 140), and active electrode device (Fig. 2, ref num 122) but fails to teach the attachment includes a suction lumen define therethrough to enable suction at a distal portion of the active electrode device when the return electrode attachment is engaged 

Claim Rejections - 35 USC § 102
15.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
16.	Claim(s) 13-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayashida WO 2015/069333 (herein referred to as “Mayashida”).
17.	Regarding Claim 13, Mayashida teaches a tissue removal system comprising:	an active electrode device (Fig. 2, ref num 122); and 

	
18.	Regarding Claim 14, Mayashida teaches the active electrode device (Fig. 2, ref num 122) includes a handle (Fig. 2, ref num 120) and an active electrode probe extending distally from the handle (Fig. 2, see ref num 122 and 120 together, para 0038).

19.	Regarding Claim 15, Mayashida teaches the return electrode attachment includes a body (Fig 2, ref num 140 has a handle), at least one attachment clamp extending from the body (Fig. 2, ref num 142, clamp arms) and releasably engaged with the handle of the active electrode device (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art), and a return electrode probe extending distally from the body of the return electrode attachment (Fig. 2, ref num 142, clamp arms, ref num 144).

20.	Regarding Claim 16, Mayashida teaches the return electrode attachment (Fig. 2, ref num 122) engaged to the active electrode device (Fig. 2, ref num 142, engaged together through the application to the same tissue, ref num 80, as well as the generator, ref num 160), the return electrode probe extends in substantially parallel and 

21.	Regarding Claim 18, Mayashida teaches an electrosurgical generator (Fig. 2, ref num 160) including an active electrode port (Fig. 2, ref num 162) and a return electrode port (Fig. 2, ref num 164), wherein the active electrode device is configured to connect to the electrode port and wherein the return electrode attachment is configured to connect to the return electrode port (see Fig. 2, ref num 162 and 164, 142 and 122).

Claim Rejections - 35 USC § 103
22.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
23.	Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mayashida WO 2015/069333 (herein referred to as “Mayashida”) and in view of Gilbert U.S. 2011/0037484 (herein referred to as “Gilbert”) and Keppel U.S. 2010/0318080 (herein referred to as “Keppel”).
24.	Regarding Claim 1, Mayashida teaches a tissue removal system, comprising:
	An electrosurgical generator (Fig. 2, ref num 160) including an active electrode port (Fig. 2, ref num 162) and a return electrode port (Fig. 2, ref num 164);
	An active electrode device (Fig. 2, ref num 122) configured to connect to the active electrode port (Fig. 2)
	A return tissue clip (Fig. 2, ref num 140) configured to connect to the return electrode port.

	Mayashida fails to teach a return electrode monitoring module coupled to the return electrode port wherein it is configured to measure impedance of the return tissue clip and inhibit the output of energy via the active electrode port if the impedance drops below a set point, the return tissue clip including a resistor circuit configured to provide the set point to the return electrode monitoring module.
	Gilbert teaches a generator (Fig. 1/2A ref num 20) including an impedance monitoring circuit (Fig. 2A, ref num 22) that is coupled to the return terminal (para 032 “impedance monitoring circuit…coupled to the…return terminals”; ref num 32).  The impedance monitoring circuit detects the impedance of the tissue in contact with the instrument (para 0032 “the monitoring circuit 22 detects the impedance of the load (e.g., tissue in contact with instrument 2…)”).  It is also taught that if the impedance falls outside the desired range, the output of the generator is adjusted, or the RF energy supply is terminated (para 0034).  This would mean that the energy would be inhibited at the active port, reading on the claim language.  The adjustment of the energy output allows the particular task, such as coagulation, tissue sealing, etc., to be achieved by the device (para 0027).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayashida and included that the generator have a return electrode monitoring module 
	However, Keppel provides a resistor circuit (Fig. 2, ref num 202) that overrides the return electrode monitoring of the generator (para 0028 “the diode-resistor block 202 shunts the current around patient 214” and para 0031 “the energy in the arc is shunted by resistors”).  The resistor is present in order to provide a set point and to shunt the energy being provided by the generator in order to control thermal spread during treatment (para 0031).  Therefore, it would have been obvious to modify the generator taught my Mayashida-Gilbert to include a resistor in the return tissue attachment in order to control thermal spread and prevent inadvertent tissue damage to the targeted area.  

25.	Regarding Claim 2, Mayashida teaches the return tissue clip (Fig. 2, ref num 140) includes first and second arms (Fig. 2, ref num 142, 144) moveable about a hinge between a space-apart position and an approximated position to clamp tissue therebetween (Fig. 2, see the tissue, ref num 80, being clamped), at least one of the first or second arms including an electrically-conductive portion (para 0034) and wherein the return tissue clip further includes and a cable (Fig. 2, see cable attached to ref num 

26.	Regarding Claim 3, Mayashida teaches the first and second arms (Fig. 2, ref num 142 and 144) includes an electrically-conductive portion configured to connect to the return electrode port (para 0034, Fig. 2. Ref num 162).

27.	Regarding Claim 5, Mayashida teaches at least one of the first or second arms includes tissue-engaging protrusions disposed thereon (Fig. 2 and Fig. 3, grooves seen on ref num 142 and 144, grooves being the tissue engaging protrusions).

28.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mayashida, Gilbert, and Keppel, and in view of Wiener U.S. 2017/0000553 (herein referred to as “Wiener”).
29.	Regarding Claim 4, Mayashida fails to teach the electrosurgical generator is configured to monitor impedance between the electrically-conductive portions of the first and second arms and disable energy from the active electrode port when the impedance is below a set point.
	However, Wiener teaches the electrosurgical generator (Fig. 7, ref num 400) is configured to monitor impedance between the electrically-conductive portions of the first and second arms (ref num 444, Fig. 7, para 0156 “the conductive portion of the clamp arm assembly”).  Wiener also teaches a model of the generator monitoring the impedance (Fig. 52), and when the impedance is not consistent with low impedance .
	
30.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mayashida and in view of Burnes U.S. 2009/0276025 (herein referred to as “Burnes”) and in view of Podhajsky U.S. 2013/0331830 (herein referred to as “Podhajsky”).
31.	Regarding Claim 7, Mayashida teaches a tissue removal system, comprising:
	An electrosurgical generator (Fig. 2, ref num 160) including an active electrode port and a return electrode port (Fig. 2, ref num 162 and 164)
	An active electrode device (Fig. 2, ref num 122) configured to connect to the active electrode port (Fig. 2); and
	A device configured to connect to the return electrode port (Fig. 2, ref num 140).
	Mayashida fails to teach specifically a return tissue harpoon configured to connect to the return electrode port, the return tissue harpoon including a shaft having a tapered distal end portion, at least one barb extending from the shaft, and a cable configured to connect to the return electrode port.

	Mayashida-Burnes fails to teach the shaft of the return tissue harpoon having a tapered distal end portion.  Burnes does suggest that the end of the return tissue harpoon is configured to engaged with the tissue (para 0104).
In re Dailey et al., 149 USPQ 47.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the return tissue harpoon as taught by Mayashida-Burnes in order to contain a tapered distal end in order to properly engaged and clear a path within the tissue.

32.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mayashida, Burnes, and Podhajsky, and further in view of Shchervinsky U.S. 6,941,174 (herein referred to as “Shchervinsky”).
33.	Regarding Claim 8, Mayashida fails to teach the return tissue harpoon includes a shaft, at least one barb extending from the shaft, and a cable configured to connect to the return electrode port, the at least one barb including an electrically-conductive portion.
	Burnes teaches the return tissue harpoon (Fig. 9, ref num 231, para 0104) includes a shaft (see Fig. 9, ref num 231, has a shaft), at least one barb extending from the shaft (see Fig. 9, ref num 231, has at least one barb), and a cable configured to connect to the return electrode port (see Fig. 9, ref num 226 and 29, capable of being 
	Burnes fails to teach the at least one barb including an electrically-conductive portion.
	However, Shchervinsky teaches the at least one barb including an electrically-conductive portion (Claim 4 and Claim 13, ref num 20 and 38). By having the barb have an electrically-conductive portion, it allows the flow of energy from the generator to come more easily.  Burnes also teaches that the electrode in which the barb stems from is advanced for electrical stimulation of the target tissue (para 0100).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayashida and Burnes and included an electrically-conductive portion to the barb for ease of energy flow to the target tissue.

34.	Regarding Claim 9, Mayashida fails to teach the at least one barb is selectively deployable from the shaft from a retracted position to a deployed position.
However, Burnes teaches the at least one barb (Fig. 9 ref num 231) is selectively deployable from the shaft from a retracted position to a deployed position (para 0101, 

35.	Regarding Claim 10, Mayashida fails to teach the return tissue harpoon includes first and second barbs each including an electrically-conductive portion configured to connect to the return electrode port.
Burnes teaches the return tissue harpoon (Fig. 9, ref num 231, para 0104) includes first and second barbs (see Fig. 9, ref num 231, has at least a first and second barb).  The harpoon with barbs is structured to engage tissue as the device is advanced through the body (para 0104).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayashida in order to include a harpoon structure device to connect to the return electrode port so that the tissue is engaged during treatment.
	Burnes fails to teach the first and second barbs include an electrically-conductive portion configured to connect to the return electrode port.
	However, Shchervinsky teaches the at least one barb including an electrically-conductive portion (Claim 4 and Claim 13, ref num 20 and 38) configured to connect to the return electrode port (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art). By having the barb .

36.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mayashida, Burnes, and Podhajsky, and further in view of Shchervinsky and Wiener U.S. 2017/0000553 (herein referred to as “Wiener”).
37.	Regarding Claim 11, Mayashida fails to teach the electrosurgical generator is configured to monitor impedance between the first and second barbs and disable energy output from the active electrode port when the impedance is below a set point.
However, Wiener teaches the electrosurgical generator (Fig. 7, ref num 400) is configured to monitor impedance between the electrically-conductive portions of the first and second arms (ref num 444, Fig. 7, para 0156 “the conductive portion of the clamp arm assembly”).  Wiener also teaches a model of the generator monitoring the impedance (Fig. 52), and when the impedance is not consistent with low impedance tissue (para 0244) there is a stop to the application of the energy to the device (para 0244, Fig. 52). By monitoring the impedance to determine when the stop the energy to the device, this determines when the target tissue should be cut and sealed or terminated (abstract, para 0009). Therefore, it would have been obvious to one of .

38.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mayashida, Burnes, and Podhajsky, and further in view of Keppel.
39.	Regarding Claim 12, Mayashida fails to teach the return tissue harpoon includes a resistor circuit configured to override return electrode monitoring of the electrosurgical generator.
Burnes teaches the return tissue harpoon (Fig. 9, ref num 231, para 0104).
Mayashida also teaches a switching mechanism (ref nums 210 and 212) that switches the energy that is provided by the generator (ref num 160) to the jaws of the device (para 0038-0041).
	Keppel teaches a resistor circuit (Fig. 2 ref num 202) configured to override return electrode monitoring of the electrosurgical generator (para 0028 “the diode-resistor block 202 shunts the current around the patient 214” and para 0031 “the energy in the arc is shunted by the resistors”).  The generator controls how much energy is delivered to the patient on a “per arc basis” (para 0033).  However, the resistor (ref num 202) is present to shunt the energy provided by the generator in order to control the thermal spread during treatment (para 0031).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayashida and include a resistor circuit that overrides the monitoring of .

40.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mayashida and in view of Morris U.S. 2014/0171937 (herein referred to as “Morris”).
41.	Regarding Claim 17, Mayashida teaches the return electrode attachment (Fig. 2, ref num 160).
However, Mayashida fails to teach the attachment includes a suction lumen define therethrough to enable suction at a distal portion of the active electrode device when the return electrode attachment is engaged to the active electrode device.
Morris teaches an electrosurgical device (ref num 3) that has a shaft (ref num 14) connected to a generator (ref num 1) that includes an active tissue treatment electrode and return electrode (para 0035).  There is also a suction tube (ref num 16) that forms a connection with the generator and the active tissue treatment electrode when the return electrode is actuated (para 0035).  This assembly is used to treat the tissue accordingly.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayashida in order to include a suction lumen to treat the tissue with the configuration of the active and return electrode attachments.

42.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mayashida and in view of Wiener.


However, Wiener teaches the electrosurgical generator (Fig. 7, ref num 400) is configured to monitor impedance between the electrically-conductive portions of the first and second arms (ref num 444, Fig. 7, para 0156 “the conductive portion of the clamp arm assembly”).  Wiener also teaches a model of the generator monitoring the impedance (Fig. 52), and when the impedance is not consistent with low impedance tissue (para 0244) there is a stop to the application of the energy to the device (para 0244, Fig. 52). By monitoring the impedance to determine when the stop the energy to the device, this determines when the target tissue should be cut and sealed or terminated (abstract, para 0009). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayashida to incorporate the generator to monitor impedance and disable energy from the device when the impedance was below a certain threshold in order to determine when the target tissue should be cut or the device be terminated.

44.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mayashida and in view of Keppel.
45.	Regarding Claim 20, Mayashida teaches the return electrode attachment (Fig. 2, ref num 140).

	However, Mayashida does teach a switching mechanism (ref nums 210 and 212) that switches the energy that is provided by the generator (ref num 160) to the jaws of the device (see para 0038-0041). 
	Keppel teaches a resistor circuit (Fig. 2 ref num 202) configured to override return electrode monitoring of the electrosurgical generator (para 0028 “the diode-resistor block 202 shunts the current around the patient 214” and para 0031 “the energy in the arc is shunted by the resistors”).  The generator controls how much energy is delivered to the patient on a “per arc basis” (para 0033).  However, the resistor (ref num 202) is present to shunt the energy provided by the generator in order to control the thermal spread during treatment (para 0031).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayashida and include a resistor circuit that overrides the monitoring of the electrosurgical generator in the return tissue clip in order to control the current delivered to the tissue.

Conclusion
46.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

47.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794